DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/26/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 32 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/26/20 is overcome by the cancellation of the claim.

4.	The rejection of Claims 32 and 33 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as set forth in the Non-Final Rejection filed 10/26/20 is overcome by the cancellation of the claims.

5.	The rejection of Claims 17-24, 27-31, and 34 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as set forth in the Non-Final Rejection filed 10/26/20 is NOT withdrawn in view of the Applicant’s arguments.

6.	The rejection of Claim 26 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as applied above and in further view of Hayer et al. (WO NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
7.	The Office has relied on national phase publication US 2015/0322198 A1 as the English equivalent of WIPO publication WO 2014/000860 A1 (herein referred to as “Hayer et al.”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

10.	Claims 17-24 and 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1).
	Kim et al. discloses compounds of the following form:

    PNG
    media_image1.png
    351
    649
    media_image1.png
    Greyscale

where n11-12 = 0-2 and L11-16 = substituted or unsubstituted C6-60 arylene group (among others) ([0006]).  An embodiment is disclosed:

    PNG
    media_image2.png
    244
    363
    media_image2.png
    Greyscale

(page 31).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on any of the formulae as recited by the Applicant, particularly in regards to the position of the -N(Ar1)2 substituent group.  Nevertheless, it would have been obvious to modify 5 as disclosed by Kim et al. (above) such that it fully conforms to Formula (I-1) or (I-2) such that (substituent) R1 = aromatic ring system having 6 aromatic ring atoms (phenyl) and Ar1 = aromatic ring system having 12 aromatic ring atoms (biphenyl).  The motivation is provided by the fact that the modification merely involves change in position of the -N(biphenyl)2 group on the benzene ring in 5, producing a positional . 

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as applied above and in further view of Hayer et al. (WO 2014/000860 A1).
	Kim et al. discloses the compound of formula (I) according to Claim 17 as shown above.  Kim et al. discloses that its inventive compounds have high thermal stability and facilitate hole injection into the light-emitting layer, resulting in efficiency of the organic electroluminescent (EL) device ([0084]-[0085]).  However, Kim et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic EL devices; the polymers contain structural units “which influence the hole-injection and/or hole-transport properties of the polymers” ([0027]-[0028]); the units include triarylamine derivatives ([0036]).  It would have been obvious to incorporate the compounds of Kim et al. to the polymeric materials as disclosed Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which explicitly teaches the use of hole-injecting/transporting .

Response to Arguments
12.	The Applicant has argued on pages 11-13 for unexpected results, particularly in view of results from Examples I1, I2, I3, and I9.  The Office has carefully reviewed the data as presented by the Applicant (in addition to the data presented in the Specification).  Nevertheless, the Office finds the data unpersuasive.  
Firstly, the data is not commensurate with the scope of the claims.  Notice, for example, that the spirofluorene compounds of Formula (I-1) or (I-2) can be substituted by R1 at any free position; the scope of R1 is vast comprising chemically distinct groups (v. hydrogen), which can be further substituted by one or more R4 radicals.  None of the inventive compounds used in the experimental examples have any non-hydrogen substitutions at free positions on the spirofluorene group, thus preventing a person in the art to reasonably extrapolate the results from the Applicant’s data to the full scope of the claims.  Furthermore, notice the rather broad scope of Ar1, which can be substituted by a plurality of R3 radicals (the R3 radical can be further substituted by a plurality of R4 radicals; the R4 radical can be further substituted by a plurality of R5 radicals; the R5 radical can be further substituted by F or CN).  
Secondly, the Applicant has failed to present any statistical (error) analysis to allow for valid comparison with that of the comparative examples.  For instance, notice 

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786